Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the amendments filed on 5/3/2022 in which claim 1 is pending, of which Claim 1 has been amended.

Response to Arguments
Applicant's Argument: 
Singh's Figure 4A, Singh's flap 18 has a connector 17 which mates with a connector 19 attached to the garment. Schierenbeck has a similar disclosure, where the retaining tabs 34 mate with each other (34a to 34b) but not with the belt itself.
Examiner's Response: 
Examiner disagrees with the applicant argument because:
Firstly, Examiner disagrees with the applicant argument because Applicant in the reply, filed on 11/18/2010, argues against the Russell reference individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Singh's Figure 4A, Singh's flap 18 has a connector 17 which mates with a connector 19 attached to the garment, which reads on the claimed limitation, the mating connector shown in the applicant disclosure (see for example Fig. 2A identifier 211) is attached to the garment also.
Schierenbeck was relied on solely on the teaching of having rigid integrated tensioning element and not on the retaining tabs 34 mate with each other (34a to 34b) but not with the belt itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Pub. No. 2014/0047619 A1) in view of Schierenbeck et al. (U.S. Pub. No. 2011/0101061 A1).

Regarding claim, Singh et al. “Singh” a system for connecting two components of a material garment or structure (See Figs. 4A-5B), comprising of:
a strap (16, 20) attached on a first side of a material structure (Fig. 4A illustrates that the strap is attached to the right side of the waist region of the pants or material), which passes through an aperture on an opposing side of the material structure and said strap’s point of attachment (Fig. 4A illustrates an aperture 15 wherein the strap passes through the aperture 15 on an opposite left side of the pants at the waist region of the pants or material and the strap point of attachment),
said strap (16, 20) then reversing back onto itself while pulling against an integrated rigid tensioning element adjacent to said aperture and proximate to the attachment of said strap (See Figs. 4A-B illustrating that the strap being reversed back into itself against the left edge of the ring/aperture which was considered as the integrated tensioning element),
said strap being of sufficient length so that its billet extends past the strap attachment point (Figs. 4A-B illustrates that the strap portion 20 has a length so that its billet/tip extends past strap attachment point),
onto a means of affixing the bottom side of said billet/tip located on the originating side of material structure and proximal of said strap attachment (Figs. 4A-B illustrates hook and loop fasteners located on the outer edge of portion 20 and mating part of the hook and loop fastener located on the outer end surface of portion 16 which they mate together to fasten 20 onto 16 as clearly shown in Fig. 4B, the hook and loop fastener were considered as the means of affixing),
which mates with affixing mechanism on the bottom side of said billet (as explained above wherein the billet was considered as the end free edge of strap portion 20 where the hook and loop fastener is located, wherein the hook and loop fastener was considered as the affixing mechanism),
means to affix top side of said billet located on the underside of a hinged material panel positioned directly above or adjacent to belt billet affixing area (Figs. 5A-B illustrates a hinged material panel or flap 18 having hook and loop fasteners on the inner side of the flap and a mating hook and loop fastener on the outer side of the pants  17, 19),
said material panel (18) connected to the base material and positioned to overlap affixing mechanism for the bottom side of said billet and of sufficient size to cover entire billet (See Figs. 5A-B wherein the flap covers the strap completely),
mates with affixing mechanism on top of said billet (See explanation above),
the recitation “wherein said tip…adjusted for fit” was considered as functional, the device of the prior art is fully capable to perform the claimed function;
Singh does not explicitly disclose that the integrated tensioning element is rigid.
However, Schierenbeck et al. “Schierenbeck” teaches yet another connecting two components of a material or structure system (See Fig. 1) wherein the the integrated tensioning element (10) is rigid (para. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Singh device with an integrated rigid tensioning element as taught by Schierenbeck in order to enhance securement of the strap avoiding accidental disengagement of the strap and to enforce the connectivity for better durability because the element is made of rigid material.
Singh as modified by Schierenbeck has been previously discussed, but their teachings will again be summarized below. Singh teaches a fastening system to fasten a material, in the case a pants waist region, having a strap that passes through an aperture and looped onto itself to a mating fastener, then the entire strap system is covered by a flap. Under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform the method claimed, then the method claimed will be considered to be obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732